Citation Nr: 1310420	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  10-27 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for left foot Morton's neuroma status post surgeries.

2.  Entitlement to an initial evaluation in excess of 10 percent for right foot Morton's neuroma.

3.  Entitlement to an initial evaluation in excess of 10 percent for left knee patellofemoral syndrome.

4.  Entitlement to an initial evaluation in excess of 10 percent for right knee patellofemoral syndrome.

5.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.

6.  Entitlement to an initial evaluation in excess of 10 percent for left foot scar.

7.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease status post arthroscopic labral and rotator cuff repair, left shoulder (left shoulder disability).

8.  Entitlement to service connection for left hip strain.

9.  Entitlement to service connection for right hip strain.

10.  Entitlement to service connection for left ankle strain.

11.  Entitlement to service connection for right ankle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to August 2009.  His decorations include the Combat Action Ribbon.

This matter comes before the Board of Veteran's Appeals from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake city, Utah, that, among other things, granted entitlement to service connection for bilateral Morton's foot neuroma, evaluated as 10 percent disabling, effective September 1, 2009; and granted entitlement to service connection for right and left knee patellofemoral syndrome, each evaluated as noncompensable, effective September 1, 2009.  

The Veteran filed a notice of disagreement dated in October 2009, and the RO issued a statement of the case dated in May 2010.  The Veteran submitted a substantive appeal in July 2010 in which he requested an opportunity to testify at a videoconference hearing before a Veterans Law Judge.  The Veteran's claims file was later removed to the Regional Office in Houston, Texas.

In a February 2011 rating decision, the RO separately evaluated the Veteran's right and left Morton's foot neuroma, evaluating the right foot as 20 percent disabling and the left foot as 10 percent disabling, both effective September 1, 2009. 

In September 2009, the RO granted entitlement to service connection for hypertension and left foot scar, each evaluated as 10 percent disabling effective September 1, 2009.  In January 2010, service connection was granted for the Veteran's left shoulder disability, evaluated as noncompensable.  And in September 2011, the RO, in pertinent part, denied service connection for right and left hip strain and right and left ankle strain.

In June 2011, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of these proceedings has been associated with the claims file.  At the hearing, the record was held open 30 days in order to afford the Veteran time to submit additional evidence.  No evidence was submitted within the allotted 30 days.  However, the Veteran did submit an October 2011 report of his private physician regard his foot disabilities.  This report was not accompanied by a waiver of initial RO adjudication.  As this matter is being remanded, however, no separate remand is required in this case.

The initial rating claims in this case remain in controversy because the evaluations assigned are less than the maximum available benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of possible foot conditions, other than the Veteran's service-connected foot disabilities, to include bone spurs, bilateral pes planus, and a higher evaluation for plantar fasciitis, as well as a possible claim under 38 U.S.C.A. § 1151 with respect to his in-service foot surgery (see October 2009 statement by the Veteran and the Veteran's testimony before the Board in June 2011) may have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted statements dated in October 2009 with respect to his hypertension and left foot scar, in June 2010 with respect to his left shoulder, and in October 2011 with respect to his hip and ankle claims.  These statements indicate that the Veteran was not satisfied with the decisions made with respect to these claims and the Board construes these statements as notices of disagreement with the dispositions accorded.  No statements of the case, however, were issued in response.  Inasmuch as the RO has not furnished the appellant a statement of the case that addresses these issues, a remand is required.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Next, with respect to the Veteran's claim for a higher initial rating for bilateral Morton's Neuroma, the Veteran testified that his foot disabilities had become worse since his last VA examination.  He reported that he had additional foot surgery in January 2011.  The Veteran's most recent VA examination for his feet and knees was in August 2010 and the Veteran has complained of increased pain and difficulty walking since that time.  As such, the Veteran is entitled to a new VA examination in order to determine the current level of his service-connected bilateral Morton's neuroma disability and his service-connected bilateral knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   

Finally, relevant medical records appear to be missing from the Veteran's claims file.  In this regard, the Veteran testified that he had surgery on his foot disability in January 2011.  Records related to this surgery have not been associated with the claims file.  In addition, the Veteran's virtual claims file is devoid of medical records, with the exception of the Veteran's service records, VA examination reports, an October 2011 report of his private physician indicating that he had treated the Veteran for four years, and treatment records associated with the claims file in December 2009.  No treatment records from the private physician have been associated with the file and there are no VA outpatient treatment reports of record.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should issue a statement of the case regarding the issues of entitlement to higher initial ratings for hypertension, left foot scar, and left shoulder disability; and entitlement to service connection for bilateral hip strain and bilateral ankle strain. 

These issues should not be certified to the Board unless the Veteran submits a sufficient substantive appeal in response to the statement of the case.  38 C.F.R. § 19.30.

2.  The AOJ should ask the Veteran to identify all VA and non-VA health care providers, who have treated him since service for his claimed disabilities; and to provide authorization for VA to obtain records of any private treatment, including records from the physician who submitted the October 2011 treatment report, and records of his foot surgery said to have taken place in January 2011.  

In addition all VA treatment records, if any, should also be identified and associated with the Veteran's claims file.  

Efforts to obtain records in the custody of a Federal entity must continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile.  Efforts to obtain records not in Federal custody must ordinarily include at least two requests for the records.

If any requested records cannot be obtained, the Veteran should be informed and told of the efforts made to obtain the records and of any further action that will be taken with regard to his claim.  The Veteran may submit medical records directly to VA.

3.  After any additional records of treatment have been obtained, the Veteran should be afforded a VA examination to determine the current severity of the service-connected left and right foot and left and right knee disabilities.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

With respect to the Veteran's bilateral knee disabilities:  The examiner should ranges of knee motion in degrees.  

The examiner should also report whether there is additional functional limitation from pain, incoordination, weakened movement excess fatigability or flare-ups.  The examiner should express the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   

The examiner should note whether there is instability or subluxation of either knee; and if present indicate the degree of such instability or subluxation in terms of whether it is slight, moderate, or severe as the case may be.  

With respect to the Veteran's bilateral Morton's neuroma:  The examiner should determine whether the disability is moderate, moderately severe, or severe.  

The examiner should indicate whether the disability causes any limitation of motion.  If so, the examiner should note the joint or joints involved, and report the ranges of motion.

The examiner should also report whether there is additional functional limitation from pain, incoordination, weakened movement excess fatigability or flare-ups.  The examiner should express the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   

Reasons for all opinions must be included in the examination report.  If the examiner cannot provide the needed opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

4.  If any benefit sought with regard to an issue for which an appeal has been perfected remains denied, issue a supplemental statement of the case.  The appeal should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


